Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 1 of 39

UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF NEW YORK

THOSE CERTAIN UNDERWRITERS AT
LLOYD’S, LONDON, SUBSCRIBING TO
POLICIES PGIARK07 130-00 AND
PGIXS00546-00,

Vv. Case No. 1:19-cv-00252

)

)

)

)

)
Plaintiff, )
)

}

)

DVO, INC. and DAIRY ENERGY, INC., )
)

)

Defendants.

OPINION AND ORDER GRANTING DEFENDANT DVO, INC.’S
MOTION FOR PARTIAL SUMMARY JUDGMENT, DENYING PLAINTIFE’S
MOTION FOR SUMMARY JUDGMENT, AND GRANTING PLAINTIFF’S
MOTION TO DISMISS DVO, INC.’S COUNTERCLAIM FOR BREACH OF THE
IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
(Does. 34, 41)

Plaintiff, Those Certain Underwriters at Lloyd’s, London, subscribing to policies
PGIARK07130-00 (“Policy 7130”) and PGIXS00546-00 (“Policy 546”) (collectively, the
“Policies”), brings this action against Defendants DVO, Inc. (“DVO”) and Dairy Energy,
Inc. (“Dairy Energy” and collectively, “Defendants”) seeking a declaratory judgment
regarding its duties to defend and indemnify DVO in an underlying action between DVO
and Dairy Energy, captioned Dairy Energy, Inc. v. DVO, Inc., Case No. CL18002382-00
(Va. Cir. Ct.) the “Underlying Action”).

DVO is the insured under Policy 7130, which is the Primary Policy, as well as
Policy 546, which is an Excess Policy. Policy 7130 contains a Professional Liability
Policy (the “7130 Professional Liability Policy”) and a Commercial General Liability
Policy (the “7130 Commercial General Liability Policy”). Policy 546 affords excess
coverage subject to the same terms and conditions set forth in the 7130 Professional

Liability Policy and the 7130 Commercial General Liability Policy. For purposes of the

 

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 2 of 39

pending motions, the parties agree that only the 7130 Professional Liability Policy is at
issue.!

In its Complaint, Plaintiff asserts that it is not required to defend or indemnify
DVO under the 7130 Professional Liability Policy and that, to the extent that the
Underlying Action would otherwise trigger coverage, several exclusions apply. In
response, DVO counterclaims for a declaratory judgment that the 7130 Professional
Liability Policy gives rise to a duty to defend the Underlying Action because it concerns
“professional services” and no exclusions apply. DVO further alleges that Plaintiff
breached the express terms of the Policies and the implied covenant of good faith and fair
dealing by disclaiming coverage and commencing this action.

Dairy Energy’s counterclaim seeks a declaratory judgment that mirrors DVO’s
requests. In addition, Dairy Energy argues that, to the extent that Dairy Energy recovers
from DVO in the Underlying Action, Dairy Energy would be entitled to satisfaction of its
judgment against DVO pursuant to the 546 Policy.

On September 3, 2019, DVO moved for partial summary judgment pursuant to
Fed. R. Civ. P. 56, seeking dismissal of Plaintiff's Complaint, a declaration that Plaintiff
must defend DVO in the Underlying Action pursuant to the terms of the 7130
Professional Liability Policy, and reimbursement for attorneys’ fees and costs incurred in
connection with this action. (Doc, 34.) Plaintiff opposed the motion and cross-moved for
summary judgment requesting a declaration that Plaintiff is not required to defend or
indemnify DVO. (Doe. 41.) In addition, Plaintiff moved to dismiss DVO’s claim for
breach of the implied covenant of good faith and fair dealing under Fed. R. Civ. P.
12(b)(6). DVO and Dairy Energy opposed Plaintiff's cross-motion on November 12,
2019. On November 26, 2019, the court took the pending motions under advisement.

Plaintiff is represented by Dan D. Kohane, Esq., Michael Kotula, Esq., and Steven

 

| See Town of Massena v. Healthcare Underwriters Mut. Ins. Co., 779 N.E.2d 167, 172 (N.Y.
2002) (holding that because insurer had a duty to defend defamation claim under one policy
provision, “it consequently has a duty to defend the entire action brought under any of the
finsuret’s] policies” and thus “it is unnecessary for us to discuss the [other] policies”).

2

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 3 of 39

EB. Peiper, Esq. DVO and Dairy Energy are represented by Charles E, Graney, Esq., and
Steven R. Hamlin, Esq. Dairy Energy is also represented by David M. Knapp, Esq., and
Kevin T. Merriman, Esq.

I. The Factual Record.

A. Whether the Contested Exhibits Are Admissible.

The parties contest whether two exhibits, identified as DVO’s Exhibit 2-C (an
email from a DVO employee transmitting a claim under the 7130 Professional Liability
Policy) and Plaintiff's Exhibit G (a policy statement from the American Society of Civil
Engineers (“ASCE”) are properly before the court. A patty may support a factual
assertion made in a motion for summary judgment by “citing to particular parts of
materials in the record, including depositions, documents, electronically stored
information, affidavits or declarations, stipulations (including those made for purposes of
the motion only), admissions, interrogatory answers, or other materials[,]” Fed. R. Civ. P.
56(c)(1)(A). Even if the cited materiais are not themselves admissible at trial, the court
may consider “the content or substance of otherwise inadmissible materials where ‘the
party submitting the evidence show[s] that it will be possible to put the information , . .
into an admissible form.’” Humphreys & Partners Architects, L.P. v. Lessard Design,
Inc,, 790 F.3d 532, 538 (4th Cir. 2015) (alterations in original) (quoting 11 James Wm.
Moore et al, Moore ’s Fed, Practice § 56.91{2| Gd ed. 2015)); see also Lee v. Offshore
Logistical & Transp., L.1.C., 859 F.3d 353, 355 (Sth Cir, 2017) (holding “the material
may be presented in a form that would not, in itself, be admissible at trial.’’) (citation and
internal quotation marks omitted).

Pursuant to Fed. R. Civ, P. 56(c)(2), the opposing party may “object that the
material cited to support or dispute a fact cannot be presented in a form that would be
admissible in evidence.” Jd. An opposing party waives its objections if the contested
materials “were attached as exhibits to [its] Rule 56.1 Statement and were a part of [its]
moving papers.” Capobianco v. City of N.Y., 422 F.3d 47, 55 (2d Cir. 2005) (citing LOA
Charles Alan Wright et al., Fed, Practice & Procedure § 2722, at 384-85 (3d ed. 1998)).

Plaintiff contests the admissibility of DVO’s Exhibit 2-C, a February 20, 2018

3

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 4 of 39

email from Corey Brickl, a DVO employee, to a representative from Premier Claims
Management, LLC, because it is not authenticated through an affidavit or deposition
testimony by a person with personal knowledge of its contents, which purportedly
renders it inadmissible hearsay. Exhibit 2-C includes as attachments a project proposal
for a digester signed on January 27, 2010 by Stephen W. Dvorak as President of GHD,
Inc. (DVO was formerly named GHD, Inc.) and Kyle T. Van Der Hyde of Dairy Energy
as well as a February 12, 2018 letter from Dairy Energy’s counsel providing notice of a
claim against DVO. Because Plaintiff included portions of these exhibits in both its
Complaint and its motion for summary judgment, it has waived any objection to them.
See Capobianco, 422 F.3d at 55 (holding defendants waived objections to the
admissibility of documents cited in their statement of facts and briefs).

Even in the absence of waiver, “{t]he bar for authentication of evidence is not
particularly high” and “‘is satisfied by evidence sufficient to support a finding that the
matter in question is what its proponent claims.’” United States v. Gagliardi, 506 F.3d
140, 151 (2d Cir. 2007) (quoting Fed. R. Evid. 901(a)). The email and project proposal
are authored by a DVO employee and the claim letter was sent by counsel for Dairy
Energy, and thus both documents are likely to be easily authenticated at trial. See Gordon
v. New England Cent. R.R., Inc., 2019 WL 5084160, at *2 (D. Vt. Oct. 10, 2019)
(considering unauthenticated exhibits on summary judgment when the defendant
“identified cither the creator of each exhibit or a person with knowledge of the
document’s creation who will properly authenticate the document at trial”); Hinterberger
v. Catholic Health Sys., 299 F.R.D, 22, 38 (W.D.N.Y. 2014) (holding Rule 56(c) “simply
provides that the evidence must be capable of presentation in admissible form at the time
of trial; it does not require that the materials be presented in an admissible form on
summary judgment”). Exhibit 2-C is therefore properly before the court.

DVO, in turn, challenges the admissibility of Plaintiff's Exhibit G, the ASCE
policy statement regarding warranty and guarantee clauses for professional engineering
service contracts, on the grounds that “Plaintiff may not rely on documents extrinsic to

Dairy Energy’s complaint” to avoid its duty to defend. (Doc. 43 at 10.) A policy

4

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 5 of 39

statement is not relevant to the duty to defend unless it is attached to, incorporated within,
or integral to the Complaint in the Underlying Action. See Jnt’l Bus. Machs. Corp, v.
Liberty Mut. Ins. Co., 363 F.3d 137, 1448 2d Cir. 2004) ([ T]he general rule in
determining whether an insurer has a duty to defend is to compare the allegations of the
complaint with the operative insurance policy.”). Because the Complaint in the
Underlying Action includes no reference to the ASCE policy statement, Exhibit G is not
properly before the court.’

B. Whether the Court May Consider Statements of Fact Without Record
Citations.

Both Plaintiff and DVO rely on factual assertions unsupported by record citations.
For example, Plaintiff asserts, without record evidence, that the “Court in the Underlying
Action denied DVO’s plea in bar because of fact issues concerning the alleged ten-year
design warranty in the Dairy-DVO contract. But for the alleged ten-year design warranty,
the Underlying Action would have been dismissed already.” (Doc. 41-9 at 26, ¥ 12.)
DVO, in turn, asserts that the digester project at issue in the Underlying Action “was not
approved by the State USDA Rural Development program official, a condition precedent
to the [Standard Form of Agreement and Standard General Conditions’] effectiveness
under [Sjection 9.06.” (Doc. 34-6 at 19-20.)

Under Fed, R. Civ, P. 56(c)(1), “[a] party asserting that a fact cannot be or is
genuinely disputed must support the assertion” through either a citation to the record or
by “showing that the materials cited do not establish the absence or presence ofa genuine
dispute, or that an adverse party cannot produce admissible evidence to support the fact.”
Id. The Local Rules for the Western District of New York require that cach statement of
undisputed fact:

be followed by citation to admissible evidence or to evidence that can be
presented in admissible form at trial as required by Fed. R. Civ. P.
56(c)(1)(A). Citations shall identify with specificity the relevant page and
paragraph or line number of the evidence cited. Failure to submit such a

 

* DVO does not request judicial notice of the ASCE policy statement, and the court declines to
take it sua sponte as the ASCE policy does not impact the duty to defend.

5

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 6 of 39

statement may constitute grounds for denial of the motion.
W.D.N.Y. L.R. 56(a)(4).

Without a record citation, Rule 56 “does not impose an obligation on a district
court to perform an independent review of the record to find proof of a factual dispute.”
Amnesty Am. v. Town of W. Hartford, 288 F.3d 467, 470 (2d Cir, 2002), The court thus
disregards any facts unsupported by a record citation. See Deanda v. Hicks, 137 F. Supp.
3d 543, 564 (S.D.N.Y. 2015) (“[I]fa party fails to properly support a statement by an
adequate citation to the record, the Court may properly disregard that assertion.”)
(citation omitted).

Cc. The Undisputed Facts.

1. Dairy Energy’s Complaint in the Underlying Action.

On December 14, 2018, Dairy Energy, a Virginia corporation, commenced the
Underlying Action against DVO, a Wisconsin corporation, in the Virginia Circuit Court
of the County of Pittsylvania, alleging that DVO contracted to design and construct for
Dairy Energy an Anaerobic Digester System (the “Digester”’) to be used to process and
convert animal waste into electrical energy and commercially useful by-products. DVO
allegedly “designed and delivered” the Digester to Dairy Energy in approximately
January of 2011, and the Digester operated “until its catastrophic failure” on November
20, 2017, (Doc. 34-2 at 20, 4 4.) Dairy Energy contends the Digester was damaged by:

... DVO’s faulty design, which included a mechanism for injecting oxygen
into the Digester as part of its normal operations without addressing the
sulfuric acid that such oxygen injection would generate within the Digester.
The consequent generation of sulfuric acid caused by the faulty design
caused the concrete slabs of the [Digester roof, and concrete walls and
related parts within the Digester, to weaken and fail, resulting in the
collapse of the Digester’s roof.

Id, at 21, 46.

Dairy Energy asserts that the terms of the agreement between it and DVO are
contained in two documents attached as Exhibit A to Dairy Energy’s Complaint, which
are titled “Standard Form of Agreement Between Owner and Design/Builder on the Basis

of a Stipulated Price” (the “Standard Form of Agreement”) and “Standard General

6

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 7 of 39

Conditions of the Contract Between Owner and Design/Builder” (the “Standard General
Conditions”), respectively. /d. at 23, 34. Both documents are form contracts prepared by
the “Engineers Joint Contract Documents Committee” and were issued and published
jointly by the National Society of Professional Engineers, the American Council of
Engineering Companies, and ASCE, Jd.

Article 9.06 of the Standard Form of Agreement provides that “[t]he [DVO]
[Digester system will have a 3 year warranty on the [D]igester construction and
installation and a 10 year warranty on design from the time of [D]igester start-up or
within six months from substantial completion.” /d, at 29. Article 6.20 of the Standard
General Conditions, titled “Design/Builder’s General Warranty and Guarantee|,]” states:

A.  Design/Builder warrants and guarantees to Owner that all
Construction will be in accordance with the Contract Documents and will
not be defective. Design/Builder’s warranty and guarantee hereunder
excludes defects or damages caused by:

1, Abuse, modification or improper maintenance or operation by
persons other than Design/Builder, Subcontractors, or Suppliers or any
other individual for whom Design/Builder is responsible; or

2, Normal wear and tear under normal usage.
Id. at 52.

Dairy Energy asserts that its contract with DVO “provides that the Digester has a
ten year warranty on its design from the time of the Digester’s start up or six months
from its substantial completion, both of which occurred on or about January 2011” and
that DVO failed to “honor the design warranty[.]” (Doc. 34-2 at 21, fj 8-9.) Dairy
Energy further alleges that DVO “breached its design warranty” to Dairy Energy, which
proximately caused damages “in the form of damage to the Digester itself, lost profits,
inconvenience, and other economic losses in the amount of at least $3,000,000.00.” 7d. at

q 10.

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 8 of 39

2. DVO’s Answer and Piea in Bar in the Underlying Action.
On January 16, 2019, DVO filed an Answer and a Plea in Bar? in the Underlying
Action, wherein DVO sought dismissal of the Underlying Action on statute of limitations
grounds based upon the following assertions:

l, [Dairy Energy] alleges that DVO, Inc. designed and constructed an
anaerobic [D]igester system at its fairy farm to be used to convert animal
waste into electrical energy and byproducts. Complaint 7 2. Plaintiff claims
this system was completed in January 2011, Complaint § 3.

2. {Dairy Energy] alleges that DVO, Inc. breached design warranties
with respect to the [D]igester by failing to properly address sulfuric acid
arising from the injection of oxygen into the [D]igester, resulting in the
collapse of the [D]igester ceiling. Complaint 4 6, 10.

3, [Dairy Energy] alleges that DVO, Inc. performed its work under a
written contract, Complaint 43. Under Virginia Code section 8.01-246, all
claims for breach of contract must be brought within five years of accrual
of the cause of action. Virginia Code section 8.01-230 states that the
accrual of a cause of action for breach of contract occurs when the breach
occurs, not when the damage is discovered. As DVO, Inc. completed work,
according to the Complaint, on or before January 2011, any breaches of
contractual duties occurred on or before this date. [Dairy Energy] did not
file suit until December 14, 2018, after the five year limitations period
expired, and thus its cause of action for breach of contract is barred.

4, If, on the other hand, [Dairy Energy] alleges that DVO, Inc.’s breach
of warranty was not contractual but tort[ious] in nature, [Dairy Energy’s]
claims are barred by operation of Virginia Code section 8.01-250, which
bars tort claims against designers or construction entities arising from
improvements to real property occurring more than five years after the
completion of services,

(Doc. 41-4 at 2-3, 4 1-4.)
The Virginia Circuit Court rejected DVO’s Plea in Bar on March 12, 2019, ina

 

3 A plea in bar is a “peremptory plea” that “seeks to defeat the plaintiff’s or prosecutor’s action
completely and permanently.” Plea in Bar, Black’s Law Dictionary (Westlaw 11th ed. 2019), “A
plea in bar asserts a single issue [of fact], which, if proved, creates a bar to a plaintiffs
recovery[,]” Smith v. McLaughlin, 769 S,E.2d 7, 12 (Va. 2015) (alteration in original) (citation
and internal quotation marks omitted), and may be sustained if it “constitutes in itself a complete
defense to the bill, or to that part of the bill to which it is pleaded.” Campbell v. Johnson, 122
§.E.2d 907, 910 (Va. 1961) (citation omitted).

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 9 of 39

ruling that states in its entirety: “On February 27, 2019 came the parties, by counsel, and
argued Defendant’s Plea in Bar, and upon consideration of the pleadings, memoranda,
and arguments of counsel, and finding it otherwise proper to do so, the Plea in Bar is
hereby OVERRULED.” (Doc. 43-1 at 2.)

3. Discovery in the Underlying Action.

In the Underlying Action, DVO served interrogatories upon Dairy Energy, to
which Dairy Energy responded in April of 2019. In response to Interrogatory 5’s request
to “[p]lease state all the facts and specify in mechanical detail, each and every defect in
the [D]igester, including a description of precisely the manner and means by which the
defect alleged[ly] caused such injury[,|” Dairy Energy asserted that the interrogatory
“callfed] for some sort of expert engineering analysis” and that the Digester “was
improperly designed to inject oxygen into the [D]igester tank, which caused excessive
sulfuric acid to eat through the concrete [D]igester roof, leading to its collapse.” (Doc.
34-5 at 11.)

Interrogatory 6 asked Dairy Energy to “state the facts pertaining to” its
“contention that [DVO] was negligent or breached implied or express warranties in the
design of the [D]igester” as well as to identify relevant witnesses and documents. Id.
Dairy Energy objected to the interrogatory on the basis that it called for an expert opinion
but nonetheless responded as follows:

After the [Dligester roof collapsed, DVO sent a letter to other digester
owners telling them to discontinue injecting oxygen into their systems.

e DVO designed and oversaw construction of the projectl.]

e The Hydrogen Sulfide reduction system, which injected oxygen
into the [D]igester, was purchased from, and installed by, DVO[.]

e No changes were made to the Hydrogen Sulfide reduction system
by Dairy Energy[.]

« There was no discussion or warning given by DVO stating the
Hydrogen Sulfide reduction system could lead to failure of the
concrete, until after the roof on the structure collapsed.

e DVO inspected the construction of the [D]igester during each
phase of work[.]

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 10 of 39

¢ Equipment for the [D]igester was installed by DVO inside
installers[.]

© DVO designed the [Dligester roof, ordered and approved the
precast for it, and signed off on its construction/installation[.|

Id. at 12.
4, The Policies.

DVO is an insured under two Policies issued by Plaintiff, an unincorporated
association whose members are each incorporated in the United Kingdom. Policy 7130
provides Commercial General Liability coverage and Professional Liability coverage.
Policy 546 “provide[s] the Insured with the Excess Insurance coverage in accordance
with the same terms, definitions, conditions, exclusions|,] and limitations as are
contained in the Followed Policy(ies) [PGIARK07 130-00 and PGIXS00546-00] as set
forth in the declaration page.” (Doc. 34-4 at 60.) Both Policy 7130 and Policy 546 were
in effect for the period April 1, 2017 through April 1, 2018 and contain a retroactive
application date of April 1, 1993.

Pursuant to the 7130 Professional Liability Policy, Plaintiff agreed to:

[PJay on YOUR behalf ali DAMAGES that YOU are legally obligated to
pay as a result of CLAIMS provided that:

(1) the CLAIM was first made against YOU during the POLICY
PERIOD and reported to US during the POLICY PERIOD or
the Extended CLAIMS Reporting Period, if applicable;

(2) the CLAIM arises out of an actual or alleged WRONGFUL
ACT with respect to PROFESSIONAL SERVICES rendered
or that should have been rendered by YOU or any entity for
whom YOU are legally liable, including your interest in joint
ventures;

(3) the WRONGFUL ACT took place during the POLICY
PERIOD or on or after the Retroactive Date and before the
expiration of the POLICY PERIOD.

_WE shall have the right and duty to assume the adjustment, defense, and
settlement of any CLAIM to which this insurance applies. Our duty to
adjust, defend[,| and settle all CLAIMS to which this insurance applies
ends when the applicable Limits of Liability have been tendered into court
or exhausted by payment of CLAIM EXPENSES or DAMAGES.

10

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 11 of 39

Notwithstanding the above, this insurance does not apply to CLAIMS,
CLAIM[| EXPENSES, or DAMAGES covered, in whole or in part, under
any valid insurance policy in force prior to this policy.

(Doc, 34-3 at 67-68.)

The 7130 Professional Liability Policy contains the following definitions:

B,

K.

Id. at 68-69.

CLAIM or CLAIMS means any demand received by YOU alleging
liability or responsibility on YOUR part for DAMAGES arising
from PROFESSIONAL SERVICES.

CLAIM EXPENSES means:

i, fees charged by an attorney designated by US, or by YOU
with OUR written consent, and

2. all other fees, costs[,] and expenses resulting from the
investigation, adjustment, defense of a CLAIM, and the
premiums for appeal, attachment[,] or similar bonds;

DAMAGES means the monetary amounts for which YOU may be
held liable, including sums paid as judgments, award, or settlements
but does not include:

Ll. the restitution, return, withdrawal[,| or reduction of fees,
profits[,] or charges for services rendered or offered by YOU
or any other consideration or expenses paid to YOU for
services or goods; or

2. judgments or awards deemed uninsurable by law; or

fines and penalties assessed against YOU; or exemplary
damages including but not limited to punitive, multiple[,] or
treble damages.

PROFESSIONAL SERVICES means those professional services

performed by YOU or on YOUR behalf.

WRONGFUL ACT means any act, error[,] or omission committed
by YOU in the performance of YOUR PROFESSIONAL
SERVICES,

The 7130 Professional Liability Policy contains the following exclusions:

11

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 12 of 39

This insurance does not apply to CLAIMS, CLAIM EXPENSES, or
DAMAGES based upon or arising out oft

H. any express warranty or guarantee, except that this exclusion shall
not apply to a CLAIM where legal liability exists in the absence of
such warranty or guarantee and arises from YOUR WRONGFUL
ACT or the WRONGFUL ACT of YOUR subconsultants in the
rendering of or failure to render PROFESSIONAL SERVICES;

I. liability of others assumed by YOU under any oral or written
contract or agreement, including but not limited to hold harmless and
indemnity agreements, agreements to defend others, and liquidated
damages clauses, except that this exclusion shall not apply to a
CLAIM where legal liability exists in the absence of such contract or
agreement and arises from YOUR WRONGFUL ACT or the
WRONGFUL ACT of YOUR subconsultants in the rendering of or
failure to render PROFESSIONAL SERVICES; [and]

Kk. — an actual or alleged WRONGFUL ACT with respect to
PROFESSIONAL SERVICES which occurred prior to the inception
date of the policy known to any INSURED’S principal, partner,
director, officer, agent[,| or employee with responsibility for
environmental affairs, legal affairs[,] or risk management and which
could reasonably be expected to give rise to a CLAIM.

Id. at 69-70.
Under the 7130 Professional Liability Policy’s “Choice of Law and Jurisdiction”
clause:

If a dispute arises over the meaning, interpretation[,] or operation of any
term, condition, definition{,] or provision of this policy, YOU and WE
agree that the substantive law of the State of New York shall apply
regardless of the choice of law or conflicts of law principles.

Id, at 75-76."

5. Communications Regarding Coverage Under the Policies in the
Underlying Action.

On February 12, 2018, prior to commencing the Underlying Action, Dairy

 

4 Dairy Energy states that the choice of law provision cited in Plaintiff's Counterstatement of
Undisputed Material Facts is actually derived from a Contract Pollution Policy; however, the
7130 Professional Liability Policy also contains the same choice of law clause.

12

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 13 of 39

Energy’s counsel sent DVO a letter “with regard to its warranty claim that [arose] from
significant damages that [Dairy Energy] has sustained in regards to the failure of the
anerobic [D]igester that [DVO] designed and constructed.” (Doc. 34-4 at 69.) Dairy
Energy asked that DVO forward the letter to its insurance carrier and, “to the extent that
the warranty claim of Dairy Energy includes a claim that [DVO’s] design breached the
standard of care within its profession, we would also ask that you forward this letter to
your Errors and Omissions carrier and ask that its representative contact [counsel].” Jd.
Thereafter, DVO forwarded the February 12, 2018 letter and a copy of a January 27,
2010 project proposal for the Digester to Plaintiff via a February 20, 2018 email.

Pursuant to the project proposal, DVO was required to provide specified parts of
the “Digester Heating System” and “Gas Mixing System[,]” plumbing and electrical
services, “ENGINEERING” services, and “PROJECT MANAGEMENT/PROJECT
ADMINISTRATION” services. (Doc, 41-2 at 14.) “Engineering” services are designated
as including “Digester Design / PE Stamped Plans[,]” “Heat Calculations / Control
System Design[,|” “Gas Collection System[,]” assistance with permit applications, and
“System Startup[,]” among other things. 7d. at 15. Pursuant to the proposal, DVO was not
required to provide the concrete floors and walls to contain the Digester, “Spancrete /
Cover / Sealantf,|” insulation, or excavation or crane services. Id.

In its February 20, 2018 email to Plaintiff, DVO asserted that it “prepared the
[D]igester vessel plans and they were then reviewed and stamped by a licensed Virginia
Professional Engineer.” (Doc. 34-4 at 67.) DVO also “provided and installed the internal
heating and mixing system after the [D]igester vessel was constructed by contractors
hired directly by Dairy Energy.” /d. DVO maintained it “was not responsible for the
construction of the vessel” and that it “assisted with this [D]igester project but did not
actually construct the vessel.” Jd.

On February 26, 2019, Plaintiff sent a letter to DVO in which it stated DVO “has
received notice of the failure of an anaerobic [Digester it designed, constructed[,] and
installed on behaif of Dairy Energy[]” which was “a result of the catastrophic breakdown

and collapse of the concrete support structure which was constructed under the

13

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 14 of 39

supervision and direction of DVO.” (Doc. 34-2 at 69.) Plaintiff summarized “the sole
basis of Dairy Energy’s complaint” as alleging that “DVO improperly installed and
implemented the [D]igester system which resulted, ultimately, in its failure.” Jc; see also
id. at 71 (“Here, the claim is that DVO improperly constructed and designed the
{D}igester which resulted in its failure.”).

Plaintiff tendered a defense to DVO in the Underlying Action which remains in
effect but denied coverage as follows:

Upon review of your policy, unfortunately, Underwriters have determined
that there is no coverage available for this loss. .. . [T]he policy issued to
DVO contains several separate and independent coverages. Chief among
them[] is the Commercial General Liability coverage form. Importantly, it
will not provide protection for losses which arise from DVO’s defective
workmanship at the jobsite. In addition, the Commercial General Liability
coverage form, likewise, does not provide coverage for “property damage”
to “your work” and “your product.”

With regard to the instant claim, the sole basis of Dairy Energy’s
[C]Jomplaint is that DVO improperly installed and implemented the
[D]igester system which resulted, ultimately, in its failure. As the claims for
damages all seek demolition, removal|[,] and replacement of DVO’s
defective work product, along with resulting economic damages, it follows
that the Commercial General Liability policy will not respond to provide
coverage for this particular claim.

In addition, the Commercial General Liability portion of the policy also
includes an exclusion for improper, defective[,] or deficient testing,
consultation[,] or advice. Here, to the extent the loss was caused by
defective or deficient consultation or advice provided by DVO, the policy
would also not respond.

The policy issued by Underwriters also provides an additional coverage
form which protects DVO from claims arising from its Professional
Liability. Unfortunately, ... in order for coverage to be triggered under that
portion of the policy, DVO must be able to establish that the loss was
caused by a “professional service[.]” Here again, the loss is due to the
failure of materials constructed by, or at the direction of, DVO. As the loss
is not due to professional services, it follows that there is no coverage under
the Professional Liability part of the policy. Even if it was, however, the
Professional Liability policy also removes coverage for losses caused by
breach of warranty or guarantee. That is the sole claim asserted against
DVO, and thus it falls squarely within an exclusion to coverage.

14

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 15 of 39

Id. at 69-70.

D. Whether There Are Disputed Issues of Material Fact.

Although both parties assert that there are disputed issues of material fact, those
disputes consist of competing interpretations of the facts and legal theories advanced in
the Underlying Action. For example, DVO asserts that Dairy Energy’s claims in the
Underlying Action “concern DVO’s engineering and design of the [Digester with regard
to the presence and management of oxygen within the [D]igester.” (Doc. 34-7 at 3, 8.)
In contrast, Plaintiff contends that Dairy Energy “has only one claim against DVO as
contained in its complaint” for breach of an express warranty. (Doc. 41-9 at 4, 48.) The
patties further dispute whether Dairy Energy alleges that the Digester’s “construction
deviated from contract documents” or whether “Dairy Energy alleges that the
[D]igester’s design was defective.” /d. at 17, 9 51 (emphasis in original).

At summary judgment, “[o|nly disputes over facts that might affect the outcome of
the suit under the governing law” are material to the court’s determination. Anderson v,
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Under New York law, the interpretation of
the 7130 Professional Liability Policy is a question of law. See High Point Design, LLC
y, LM Ins. Corp., 911 F.3d 89, 93, 97 (2d Cir. 2018) (applying New York law and
holding the “interpretation of an insurance agreement is a question of law” appropriate
for summary judgment) (citation and internal quotation marks omitted); Coney Island
Auto Parts Unltd., Inc. v. Charter Oak Fire Ins. Co., 619 F. App’x 28, 30 (2d Cir. 2015)
(holding disputed facts did not “affect the legal question” of whether exclusion to
insurance policy applied where “based on undisputed facts in the record, it was triggered
in this case”), Because it is the court’s role to determine whether the Underlying Action
triggers coverage under the 7130 Professional Liability Policy, the parties’ opposing
interpretations of Dairy Energy’s Complaint in the Underlying Action do not give rise to
genuine issues of material fact.

DVO’s further contention that “it did not execute the purported contract
documents” with Dairy Energy, including the Standard Form of Agreement and Standard

General Conditions, (Doc. 34-7 at 9, { 50), is supported only by a citation to the unsigned

15

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 16 of 39

signature page to the Standard Form of Agreement attached to Dairy Energy’s Complaint
in the Underlying Action. This creates an issue of fact as to the nature of the contract, if
any, between DVO and Dairy Energy; it does not, however, without more control the
duty to defend. See Winston v. Mediafare Entm’t Corp., 777 F.2d 78, 80 (2d Cir. 1985)
(noting the “freedom to contract orally remains even if the parties contemplate a writing
to evidence their agreement”). Instead, whether summary judgment should be granted
turns on the allegations in Dairy Energy’s Complaint. See Frontier Insulation
Contractors, Inc. v. Merchs. Mut. Ins. Co., 690 N.E.2d 866, 868 (N.Y. 1997) (“The duty
of an insurer to defend its insured arises whenever the allegations within the four corners
of the underlying complaint potentially give rise to a covered claim, or where the insurer
‘has actual knowledge of facts establishing a reasonable possibility of coverage[.]’”)
(quoting Fitzpatrick v. Am. Honda Motor Co., 575 N.E.2d 90, 93 (N.Y. 1991)). As a
result, there are no disputed issues of material fact that preclude summary judgment at
least insofar as the duty to defend is concerned.

Il, Whether to Grant Summary Judgment Regarding Plaintiff’s Duty to Defend
and Indemnify DVO in the Underlying Action.

A. Standard of Review.

The court must grant summary judgment when “there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
P, 56(a). “A fact is ‘material’... if it ‘might affect the outcome of the suit under the
governing law.’” Rodriguez v. Vill. Green Realty, Inc., 788 F.3d 31, 39 (2d Cir.

2015) (quoting Anderson, 477 U.S. at 248). “A dispute of fact is ‘genuine’ if ‘the
evidence is such that a reasonable jury could return a verdict for the nonmoving party.’”
Id. at 39-40 (quoting Anderson, 477 U.S. at 248), The court “constru[es] the evidence in
the light most favorable to the non-moving party” and “resolve[s] all ambiguities and
draw]s] all permissible factual inferences in favor of the party against whom summary
judgment is sought.” Lenzi v. Systemax, Inc., 944 F.3d 97, 107 (2d Cir. 2019) (citations
and internal quotation marks omitted).

The moving party always “bears the initial responsibility of informing the district

16

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 17 of 39

court of the basis for its motion, and identifying those portions of the pleadings,

_ depositions, answers to interrogatories, and admissions on file, together with the
affidavits, if any, which it believes demonstrate the absence of a genuine issue of material
fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (internal quotation marks
omitted), When the moving party has carried its burden, its opponent must produce
“sufficient evidence favoring the nonmoving party for a jury to return a verdict for that
patty.” Anderson, 477 U.S. at 249, “The fact that both sides have moved for summary
judgment does not guarantee that there is no material issue of fact to be tried and that one
side or the other is entitled to that relief.” Coutard v. Mun. Credit Union, 848 F.3d 102,
114 (2d Cir. 2017). Rather, the court must “evaluate each party’s motion on its own
merits, taking care in each instance to draw all reasonable inferences against the party
whose motion is under consideration.” Jd. (quoting Schwabenbauer v. Bd. of Ed. of City
Sch, Dist. of City of Olean, 667 F.2d 305, 314 (2d Cir. 1981)).

“The function of the district court in considering the motion for summary
judgment is not to resolve disputed questions of fact but only to determine whether, as to
any material issue, a genuine factual dispute exists.” Kaytor v. Elec. Boat Corp., 609 F.3d
537, 545 (2d Cir. 2016). “A non-moving party cannot avoid summary judgment simply
by asserting a ‘metaphysical doubt as to the material facts.’” Woodman v. WWOR-TY,
Inc., 411 F.3d 69, 75 (2d Cir. 2005) (quoting Matsushita Elec. Indus. Co, v, Zenith Radio
Corp., 475 U.S, 574, 586 (1986)). “If the evidence is merely colorable, or is not
significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at 249-
50 (citations omitted). “Credibility determinations, the weighing of the evidence, and the
drawing of legitimate inferences from the facts are jury functions, not those of a judge.”
Proctor v. LeClaire, 846 F.3d 597, 608 (2d Cir. 2017) (internal quotation marks omitted).

B. New York Law Governing the Interpretation of an Insurance
Contract.

“When a federal district court sits in diversity, it generally applies the law of the
state in which it[] sits, including that state’s choice of law rules.” /n re Coudert Bros.

LLP, 673 F.3d 180, 186 (2d Cir. 2012) (citing Klaxon Co, v, Stentor Elec. Mfg. Co., 313

17

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 18 of 39

US. 487, 496 (1941)) (footnote omitted), Under New York law, “[a]bsent fraud or
violation of public policy, a court is to apply the law selected in the contract as long as
the state selected has sufficient contacts with the transaction.” Hartford Fire Ins. Co. y.
Orient Overseas Containers Lines (UK) Ltd., 230 F.3d 549, 556 (2d Cir. 2000).

The 7130 Professional Liability Policy states that Plaintiff and DVO “agree that
the substantive law of the State of New York shall apply regardless of the choice of law
or conflicts of law principles” to “a dispute aris[ing] over the meaning, interpretation[,] or
operation of any term, condition, definition[,] or provision of this policy[.]” (Doc. 34-3 at
75-76); see also Boss v. Am. Express Fin. Advisors, Inc., 791 N.Y.S8.2d 12, 14 (N.Y. App.
Div. 2005) (holding contractual choice-of-law clauses are “prima facie valid”). As there
is no evidence of fraud or violations of public policy, the court applies New York law.

Under New York law, the “interpretation of an insurance agreement is a question
of law” that may be resolved on summary judgment. High Point Design, LLC, 911 F.3d
at 93 (citation omitted); see also Wausau Underwriters Ins. Co. v. OBE Ins. Corp., 496 F.
Supp. 2d 357, 360 (S.D.N.Y. 2007) (“Federal and state courts in New York have
recognized that determination of an insurer’s duty to defend presents a question of law
appropriate for resolution by summary judgment.”). In New York, “insurance policies are
interpreted according to general rules of contract interpretation.” Olin Corp. v. Am. Home
Assurance Co., 704 F.3d 89, 98 (2d Cir. 2012) (footnote omitted). “[I]f the wording on
the duty to defend is clear and unambiguous, it will be enforced according to its terms.”
Int'l Bus. Machs. Corp., 363 F.3d at 144 (citing U.S. Fid. & Guar. Co. v. Annunziata, 492
N.E.2d 1206, 1207 (N.Y. 1986)). “The policy must, of course, be construed in favor of
the insured, and ambiguities, if any, are to be resolved in the insured’s favor and against
the insurer[.]” U.S. Fid. & Guar. Co., 492 N.E.2d at 1207 (citation omitted). In
interpreting insurance policies, the court must “construe [them] in a way that affords a
fair meaning to all of the language employed by the parties in the contract and leaves no
provision without force and effect[,]” Platek v. Town of Hamburg, 26 N.E.3d 1167, 1171
(N.Y. 2015) (emphasis in original) (citation and internal quotation marks omitted).

It is well established that under New York law, “[a]n insurer’s duty to defend its

18

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 19 of 39

insured is exceedingly broad.” Regal Constr. Corp. y. Nat’l Union Fire Ins. Co. of
Pittsburgh, Pa., 930 N.E.2d 259, 261 (N.Y. 2010) (citations and internal quotation marks
omitted). Accordingly, “[i]f the allegations of the complaint are even potentially within
the language of the insurance policy, there is a duty to defend].]” Town of Massena v.
Healthcare Underwriters Mut. Ins. Co., 779 N.E.2d 167, 170 (N.Y. 2002) (citations
omitted); see also Frontier, 690 N.E.2d at 869 (“If any of the claims against the insured
arguably arise from covered events, the insurer is required to defend the entire action|.|””)
(citation omitted).

“lTyhe general rule in determining whether an insurer has a duty to defend is to
compare the allegations of the complaint with the operative insurance policy.” Int'l Bus.
Machs. Corp., 363 F.3d at 148. In making this comparison, “[t]he merits of the complaint
are irrelevant and[] [a|n insured’s right to be accorded legal representation is a
contractual right and consideration upon which his premium is in part predicated. ...
[T]his right exists even if debatable theories are alleged in the pleading against the
insured[.]” Town of Massena, 779 N.E.2d at 170 (citation and internal quotation marks
omitted). As the Second Circuit has explained:

[T]he New York cases establish that “[s]o long as the claims [asserted
against the insured| may rationally be said to fall within policy coverage,
whatever may later prove to be the limits of the insurer’s responsibility to
pay, there is no doubt that it is obligated to defend.” [] In other words, a
separate, contractual duty to defend exists, and perdures until it is
determined with certainty that the policy does not provide coverage.

Hugo Boss Fashions, Inc. v. Fed. Ins, Co., 252 F.3d 608, 620 (2d Cir. 2001) (emphasis
and alterations in original) (quoting Seaboard Sur. Co. vy. Gillette Co., 416 N.E.2d 272,
275 (N.Y. 1984)).

Courts may declare there is no duty to defend only “if it could be concluded as a
matter of law that there is no possible factual or legal basis on which the insurer might
eventually be held to be obligated to indemnify the insured under any provision of the
insurance policy|.|” Seaboard Sur. Co., 476 N.E.2d at 276 (citation, brackets, and

internal quotation marks omitted), At the same time, the court “should not attempt to

19

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 20 of 39

impose the duty to defend on an insurer through a strained, implausible reading of the
complaint that is linguistically conceivable but tortured and unreasonable,” First Inv’rs
Corp. v. Liberty Mut. Ins. Co., 152 F.3d 162, 166 (2d Cir. 1998) (quoting Northville
Indus. Corp. v. Nat’l Union Fire Ins. Co., 679 N.E.2d 1044, 1049 (N.Y. 1997)).

“[T]t is for the insured to establish coverage and for the insurer to prove that an
exclusion in the policy applies to defeat coverage[.]” Consol. Edison Co. of N.Y. v.
Allstate Ins. Co., 774 N.E.2d 687, 690 (N.Y. 2002). “[A]fter an insurer establishes that a
policy exclusion applies, the burden shifts to the policyholder to prove that an exception
to that exclusion applies.” Ment Bros. fron Works Co. v. Interstate Fire & Cas. Co., 702
F.3d 118, 122 (2d Cir. 2012); Platek, 26 N.E.3d at 1171 (“[W]here the existence of
coverage depends entirely on the applicability of an exception to the exclusion, the
insured has the duty of demonstrating that it has been satisfied[.]”) (alteration, citation,
and internal quotation marks omitted).

C, Whether Plaintiff Has a Duty to Defend DVO in the Underlying
Action.

1. Whether Dairy Energy’s Complaint in the Underlying Action
Alleges Claims Arising out of DVO’s “Professional Services.”

DVO argues that the engineering services it provided to Dairy Energy fall within
the definition of “professional services” in the 7130 Professional Liability Policy, which
defines “professional services” as “those professional services performed by YOU or on
YOUR behalf.” (Doc. 34-3 at 69.) Although Plaintiff has alleged that “poor
workmanship” does not constitute “professional services” (Doc. 1 at 13, | 49), it
abandons this argument on summary judgment. See Jackson v. Fed. Express, 766 F.3d
189, 195-96 (2d Cir, 2014) (holding “a partial response arguing that summary judgment
should be denied as to some claims while not mentioning others may be deemed an
abandonment of the unmentioned claims” because “a partial response reflects a decision
by a party's attorney to pursue some claims or defenses and to abandon others”). Even if
Plaintiff had not abandoned this argument, under New York law, an insured performs
“professional services” if the services provided involved “‘the special acumen and
training of professionals when [the insured] engaged in the acts challenged.’”

20

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 21 of 39

Lumbermens Mut. Cas. Co. v. Flow Int'l Corp., 844 F. Supp. 2d 286, 300 (N.D.N.Y.
2012) (quoting Gen. Ins. Co. of Am. vy. City of N.Y., 2005 WL 3535113, at *5 (S.D.N.Y.
Dec, 23, 2005)); see also Reliance Ins. Co. v. Nat’l Union Fire Ins. Co. of Pittsburgh,
Pa., 691 N.Y.S.2d 458, 460 (N.Y. App. Div. 1999) (ooking to “the nature of the conduct
under scrutiny rather than the title or position of those involved” in determining whether
professional liability policy afforded coverage) (citation and internal quotation marks
omitted). “Engineering activities undoubtedly require specialized knowledge and
therefore constitute professional services.” Lumbermens, 844 F. Supp. 2d at 303.

Because Dairy Energy’s Complaint in the Underlying Action alleges claims
arising out of DVO’s engineering services, including drafting the Digester plans and
designing the control system and gas collection system, and because these services
require specialized knowledge and engineering acumen, they are “professional services”
under the 7130 Professional Liability Policy. See Lumbermens, 844 F. Supp. 2d at 302-03
(finding that the insured performed “professional services” in designing a pressurized
containment system because the insured designed, manufactured, and installed the
system).

2. Whether an Exclusion to the 7130 Professional Liability Policy
Applies.

The 7130 Professional Liability Policy affords coverage for DVO’s “professional
services” so the burden shifts to Plaintiff to demonstrate that an exclusion applies. “The
law governing the interpretation of exclusionary clauses in insurance policies is highly
favorable to insureds.” Pioneer Tower Owners Ass'n v. State Farm Fire & Cas. Co., 908
N.E.2d 875, 876 (N.Y. 2009). “Any such exclusions or exceptions from policy coverage
must be specific and clear” and “are to be accorded a strict and narrow construction.”
Seaboard Sur, Co., 476 N.E.2d at 275. In order for a policy exclusion to relieve an
insurer of its duty to defend, the insurer:

bears the heavy burden of demonstrating that the allegations of the
complaint cast the pleadings wholly within that exclusion, that the
exclusion is subject to no other reasonable interpretation, and that there is
no possible factual or legal basis upon which the insurer may eventually be

21

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 22 of 39

held obligated to indemnify the insured under any policy provision.
Frontier, 690 N.E.2d at 868-69.

a. Whether the Underlying Action Falls Within Exclusion H
to the 7130 Professional Liability Policy.

Plaintiff argues that Dairy Energy’s claims in the Underlying Action are excluded
from coverage under Exclusion H, which applies to “CLAIMS, CLAIM EXPENSES, or
DAMAGES based upon or arising out of: ...H. any express warranty or guarantee,
| except that this exclusion shal! not apply to a CLAIM where legal liability exists in the
absence of such warranty or guarantee[.]” (Doc, 34-3 at 69-70.) “Claims” is defined
under the 7130 Professional Liability Policy to mean “any demand received by YOU
alleging liability or responsibility on YOUR part for DAMAGES arising from
PROFESSIONAL SERVICES.” /d. at 68, Exclusion H thus excludes coverage for “any
demand received” alleging DVO is liable in connection with “professional services ...
based upon or arising out of: ...H. any express warranty or guarantee” except for any
claim “where legal liability exists” in the absence of that express warranty. /d. at 68-70;
Platek, 26 N.E.3d at 1171 (holding the court must give effect “to al/ of the language
employed by the parties in the contract and leave[] no provision without force and
effect”) (emphasis in original and citation omitted); accord In re Viking Pump, Ine., 52
N.E.3d 1144, 1151 (N.Y. 2016).

An “express warranty” is “[a] warranty created by the overt words or actions of
the seller.” Warranty, Black’s Law Dictionary (Westlaw 11th ed. 2019). Under Virginia
law, which governs the interpretation of the Standard General Conditions in the

Underlying Action, “[e]xpress warranties by the seller are created as follows: (a) Any

 

> Section 16.05 of the Standard General Conditions states: “The Contract Documents will be
construed in accordance with the law of the place of the Project.” (Doc, 34-2 at 65.) According to
the project proposal, the Digester is located in Chatham, Virginia. Under New York’s choice-of-
law provisions, Virginia law thus governs whether the Standard General Conditions give rise to
ati express warranty in the Underlying Action. See Hartford Fire Ins. Co. v. Orient Overseas
Containers Lines (UK) Ltd., 230 F.3d 549, 556 (2d Cir, 2000) (“Absent fraud or violation of
public policy, a court is to apply the law selected in the contract as long as the state selected has
sufficient contacts with the transaction.”).

22

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 23 of 39

affirmation of fact or promise made by the seller to the buyer which relates to the goods
and becomes part of the basis of the bargain[.]” Va. Code. § 8.2-313(1), A breach of an
express warranty claim “derives from, and is measured by, the terms of that warranty”;

therefore, “the ‘requirement[s]’ imposed by an express warranty claim are not ‘imposed
under State law,’ but rather imposed by the warrantor.” Cipollone v. Liggett Grp., Inc.,

505 U.S. 504, 525 (1992) (alteration and emphasis in original and footnote omitted).

To plead a breach of express warranty claim under Virginia law, a plaintiff must
“identify any ‘affirmations of fact, promises, descriptions, and/or use of samples and/or
models’ purportedly made by [the defendant]. Pulte Home Corp. v. Parex, Ine., 579
S.E.2d 188, 190 (Va. 2003) (citing Va. Code. § 8.2-313). A plaintiff may plead the
existence of an express warranty by alleging the defendant affirmatively stated a piece of
equipment would be “free of defects in design, workmanship[,] and material” but
subsequently malfunctioned. Hubbard v. Dresser, Inc., 624 $.E.2d 1, 4 (Va, 2006),

Dairy Energy alleges in the Underlying Action that DVO “contracted with Dairy
[Energy] to design and construct” the Digester, that DVO “designed and delivered” the
Digester, that the Digester collapsed and became inoperable due to “DVO’s faulty
design,” and that the Digester has “a ten year warranty on its design from the time of the
Digester’s start up or six months from its substantial completion,” which DVO breached.
(Doc, 34-2 at 20-21, {ff 2, 4-6, 8, 10.) Dairy Energy thus pleads that DVO expressly
warranted the Digester would be free from design defects for a period of ten years from
the time of the Digester’s startup or six months from its substantial completion and that
DVO subsequently breached that express warranty through its faulty design. Dairy
Energy’s claims in the Underlying Action therefore arise out of an express watranty.

Defendants ask the court to limit the type of express warranty that falls within
Exclusion H’s embrace so that it only applies where liability ts “created by warranty[,]”
such as an absolute or unconditional warranty. (Doc. 43 at 7) (emphasis in original). They
argue that because legal liability for a design warranty may exist separate and apart from
that warranty, the claims in the Underlying Action do not trigger the application of

Exclusion H. They further contend that their interpretation of the policy language renders

23

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 24 of 39

the 7130 Professional Liability Policy ambiguous requiring it to be interpreted in their
favor to provide coverage.°

Dairy Energy’s claims are “based upon or aris[e] out of: ... any express warranty
or guarantee[.]” (Doc. 34-3 at 69-70) (emphasis supplied). New York law provides that
when “an insurance policy is ‘clear and unambiguous,’ it is to be given its ‘plain and
ordinary meaning.’” Duane Reade, Inc. v. St. Paul Fire & Marine Ins. Co., 600 F.3d 190
(2d Cir. 2010) (quoting Dalton v. Harleysville Worcester Mut. Ins, Co., 557 F.3d 88, 90
(2d Cir. 2009); Olin Corp., 704 F.3d at 99 (“Language whose meaning is otherwise plain
does not become ambiguous merely because the parties urge different interpretations in
the litigation.”) (citation and quotation marks omitted). Under New York law, “the word
‘any’ means ‘all’ or ‘every’ and imports no limitation[.]” Kimmel v. State of N.Y., 80
N.E.3d 370, 374 (N.Y. 2017) (emphasis and quotation marks omitted) (citing Zion v.
Kurtz, 405 N.E.2d 681, 686 (N.Y. 1980)).’ Pursuant to the plain language of Exclusion H,
“any” express warranty encompasses “all” express warranties without limitation and does
not distinguish between different types of express warranties. See Mostow v. State Farm
Ins. Cos., 668 N.E.2d 392, 394 (N.Y. 1996) (“T]he test to determine whether an
insurance contract is ambiguous focuses on the reasonable expectations of the average
insured upon reading the policy and employing common speech[.]”) (citations omitted).

As a result, the Complaint in the Underlying Action clearly alleges a breach of an express

 

® DVO further contends that the Underlying Action must not fall within Exclusion H because its
contracts with Dairy Energy were drafted in part by ASCE and “[c]learly the ASCE would not
draft or endorse a warranty provision which the ASCE believes would fall outside of
professional liability coverage|.|” (Doc. 43 at 10) (emphasis in original). ASCE is not a party to
the 7130 Professional Liability Policy, nor is it a party before the court. Its intent in drafting its
standard form contract thus remains a matter of pure speculation. To the extent DVO asserts that
it did not sign the Standard Form of Agreement or Standard General Conditions, “[t]he merits of
the complaint are irrelevant” in determining whether Plaintiff has a duty to defend. Town of
Massena, 779 N.E.2d at 170.

7 Although Kimmel v. State of New York, 80 N.E.3d 370, 374 (N.Y. 2017), is not an insurance
coverage dispute, the quoted language is not limited to the facts before the court. See id. (“We
have repeatedly held that ‘the word any means all or every and imports no limitation|.]’”)
(emphasis in original) (internal quotation marks omitted) (quoting Zion v. Kurtz, 405 N.E.2d 681,
686 (N.Y. 1980)).

24

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 25 of 39

warranty.

b. Whether an Exception to Exclusion H of the 7130
Professional Liability Policy Applies.

Because Plaintiff has demonstrated that Dairy Energy’s claims in the Underlying
Action fall within Exclusion H to the 7130 Professional Liability Policy, the burden shifts
back to DVO “to demonstrate a reasonable interpretation of the underlying complaint
potentially bringing the claims within the... exception to [E]xclusion [H.]” Northville
Indus., 679 N.E.2d at 1048. DVO argues that Dairy Energy’s Complaint in the
Underlying Action does not identify any specific cause of action and can be reasonably
construed to allege claims of negligent design or breach of contract, both of which would
fail within the exception to Exclusion H for “ta CLAIM where legal liability exists in the
absence of such warranty or guarantee[.|” (Doc. 34-3 at 70.) The court agrees.

Under New York law, “[t]he language of the complaint need not state all the facts
requisite to establish insurance coverage[:]”

Where a complaint contains ambiguous or incomplete allegations and does
not state facts sufficient to bring a case clearly within or without the
coverage, the general rule is that the insurer is obligated to defend if there
is, potentially, a case under the complaint within the coverage of the policy.

Commercial Pipe & Supply Corp. v. Allstate Ins. Co., 321 N.Y.S.2d 219, 221 (N.Y. App.
Div. 1971), aff'd, 30 N.Y.2d 619 (N.Y. 1972) (alterations omitted); see also US. Fid. &
Guar. Co. v. Exec. Ins. Co., 893 F.2d 517, 519 (2d Cir. 1990) (‘If the allegations of the
complaint are ambiguous or incomplete, the insurer is nevertheless obligated to defend if
the case is potentially within the coverage of the policy.”) (citation and quotation marks
omitted) (applying New York law), In determining whether a claim triggers the duty to
defend, the legal theories advanced are “not a barrier to an insured seeking coverage for a
defense[.|” High Point Design, LLC, 911 F.3d at 96 (finding duty to defend arising out of
“advertising injury” even though counterclaim in underlying action did not set forth a
claim with that label); see also Murphy v. Acceptance Indem. Ins. Co., 788 F. Supp. 2d
332, 335 (D. Vt. 2011) (holding the “court must focus on the factual allegations of the

underlying complaint, and not on the legal theories asserted”) (citation and internal

25

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 26 of 39

quotation marks omitted) (applying Vermont law).

DVO contends that Dairy Energy’s Complaint in the Underlying Action sets forth
a tortious design-defect claim arising from DVO’s faulty design of the Digester. Because
“Virginia has not adopted a strict liability regime for products liability[,] [w]hen alleging
that a product suffered from a design defect, a plaintiff may proceed ... under a theory of
negligence.” Evans v. Nacco Materials Handling Grp., Inc., 810 8.E.2d 462, 469 (Va.
2018). Under Virginia law, a negligence claim may arise from a failure to exercise
“ordinary care to design a product that is reasonably safe for the purpose for which it is
intended.” Jd. (quoting Turner v. Manning, Maxwell & Moore, Inc., 217 8.E.2d 863, 868
(1975)). However, “[a]n engineer performing a professional service pursuant to a contract
does not also assume an independent tort duty.” McConnell y. Servinsky Eng’g, PLLC, 22
F, Supp. 3d 610, 616 (W.D. Va. 2014).° Rather, “[a]n action for the negligence of a
design professional is an action for breach of contract[.]” William H. Gordon Assoes.,

Inc. v. Heritage Fellowship, United Church of Christ, 784 8.E.2d 265, 271 (Va. 2016).
The Complaint in the Underlying Action attributes the Digester’s collapse to DVO’s
“faulty design” of the Digester, which DVO drafted pursuant to the Standard Form of
Agreement and Standard General Conditions, and thereby arguably alleges a breach of
contract claim. (Doc, 34-2 at 21, 4 6.)

Under Virginia law, “‘the elements of a breach of contract action are (1) a legally
enforceable obligation of a defendant to a plaintiff, (2) the defendant’s violation or
breach of that obligation; and (3) injury or damage to the plaintiff caused by the breach of
obligation.’” Navar, Inc. v. Fed, Bus. Council, 784 S.E.2d 296, 299 (Va. 2016) (quoting
Ulloa v. OSP, Inc., 624 8.E.2d 43, 48 (Va. 2006)). “Implicit in every contract of

 

8 Virginia’s economic loss rule is likely to prevent recovery in tort. See, e.g., Beard Plumbing &
Heating, Inc. v. Thompson Plastics, Inc., 152 F.3d 313, 316 (4th Cir. 1998) (“Virginia law is
clear that, absent privity of contract, economic losses cannot be recovered in a negligence
action.”) (collecting cases); Tingler v. Graystone Homes, Inc., 834 8.E.2d 244, 264-65 (Va.
2019) (Under th{e] [economic loss] doctrine, claims for ‘damages which were within the
contemplation of the parties when framing [an] agreement’ — such as economic losses and
damage to property that is the subject of the agreement — remain ‘the particular province of the
law of contracts.’”) (quoting Abi-Najm v. Concord Condo., LLC, 699 8.E.2d 483 (Va. 2010)).

26

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 27 of 39

professional employment is the professional’s duty to exercise the care of those ordinarily
skilled in the business.” William H. Gordon Assocs., Inc., 784 8.E.2d at 274 (noting that
an engineer “contracted to design and oversee the construction” of a project and thus
“had to satisfy the professional standard of care in both designing the engineering plans
and overseeing the construction”); see also McConnell, 22 F. Supp. 3d at 616
(“Adherence to professional standards is an implicit term of any contract for services
from a professional engineer.”). An engineer may breach its professional standard of care
if it fails to “develop a design that is clear and constructible, and that is very likely to
serve its purpose successfully once in operation.” William H. Gordon Assocs., Inc., 784
S.E.2d at 275 (internal quotation marks omitted). Under Virginia law, a breach of
contract claim is not necessarily duplicative of a breach of express warranty claim. See
SunTrust Mortg., Inc. v. Old Second Nat’l Bank, 2012 WL 1656667, at *2 (E.D. Va. May
10, 2012) (holding a breach of contract of indemnification claim and breach of express
warranty claim were not duplicative despite reliance on the same set of facts because “the
plaintiff has the right to plead alternative theories of recovery based on entirely separate
provisions of the Agreement”).

In its Complaint in the Underlying Action, Dairy Energy asserts that DVO and
Dairy Energy entered into a contract for the design and construction of the Digester, that
DVO breached that agreement by designing a Digester that “included a mechanism for
injecting oxygen into the Digester as part of its normal operations without addressing the
sulfuric acid that such oxygen injection would generate within the Digester[,]” (Doc. 34-2
at 21, [ 6), and that this faulty design “caused the concrete slabs of the [Digester roof. . .
to weaken and fail[.]” Je. In light of the breadth of the duty to defend, DVO has sustained
its burden of proving that Dairy Energy’s claims in the Underlying Action “rest on
allegations that arguably or potentially bring the [A]ction[] within the protection
purchased[,]” pursuant to the exception to Exclusion H of the 7130 Professional Liability
Policy. U.S. Fid. & Guar. Co., 893 F.2d at 519 (holding insurance policy gave rise to a
duty to defend because “[t}he implicit allegations against [the insured] bring the
underlying action within [the] policy coverage”). DVO has thus established Plaintiff's

27

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 28 of 39

duty to defend the Underlying Action.

c. Whether DVO’s and Dairy Energy’s Judicial Admissions
Alter the Duty to Defend.

Plaintiff argues that the parties’ judicial admissions in the Underlying Action and
Dairy Energy’s admissions in this action indicate that Dairy Energy only raises a claim
for breach of an express warranty. The court may consider the parties’ “judicial
admissions” or “other formal submissions in the current or underlying litigation to
confirm or clarify the nature of the underlying claims{,]” Northville Indus., 679 N.E.2d at
1049; see also Fitzpatrick, 575 N.E.2d at 95 (ruling the court may consider “underlying
facts made known to the insurer [that] create a reasonable possibility that the insured may
be held liable for some act or omission covered by the policy”) (citation and internal
quotation marks omitted); Northville Indus., 679 N.E.2d at 1049 (considering affidavit
submitted in support of plaintiff's motion for summary judgment in declaratory action
regarding coverage obligations).

On February 12, 2018, Dairy Energy’s counsel asked DVO to forward its notice-
of-claim letter to DVO’s Errors and Omissions carrier acknowledging the potential of
claims in addition to a breach of express warranty claim to “include{] a claim that
[DVO’s] design breached the standard of care within its profession[.]” See Doc. 34-4 at
69. Although DVO stated in its Plea in Bar that Dairy Energy alleges DVO “breached
design warranties with respect to the [D]igester[,]” (Doc. 41-4 at 2, § 2), DVO’s Plea in
Bar also raises statute of limitations defenses to breach of contract and tort claims and
asserts Dairy Energy’s “cause of action for breach of contract is barred.” /d. at 3, 4 3.
Correspondingly, DVO’s Interrogatory 6 asked Dairy Energy to identify all pertinent
facts related to the “contention that the defendant was negligent or breached implied or
express warranties in the design of the (Dligester{.]” (Doc. 34-5 at 11) (emphasis
supplied).

In response to Plaintiff's Counterstatement of Undisputed Material Facts asserting
that “Dairy[ Energy’s] [C]omplaint has only one cause of action against DVO—that
DVO has breached its design warranty to Dairy” (Doc. 41-9 at 25, 4 5) Gnternal quotation

28

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 29 of 39

marks omitted), Dairy Energy “[d]enied that the complaint has ‘causes of action’
specifically denominated as such” but “{a]dmit[ted] that Dairy Energy has asserted a
claim for breach of design warranty against DVO.” (Doc. 42-1 at 1.) Although Dairy
Energy’s admissions can serve to clarify the nature of its claims in the Underlying
Action, Dairy Energy’s acknowledgment that it asserts a claim for breach of a design
warranty is not an admission that forecloses the duty to defend.

Likewise, Plaintiff's proffer of DVO’s and Dairy Energy’s judicial admissions
from this suit do not amount to “sufficient evidence favoring” Plaintiff “for a jury to
return a verdict” that the Complaint in the Underlying Action raises only a breach of
express warranty claim, Anderson, 477 U.S. at 249. To the contrary, Dairy Energy’s
notice-of-claim letter, DVO’s discovery requests, and DVO’s Plea in Bar confirm the
parties understood Dairy Energy’s Complaint in the Underlying Action was ambiguous
because it fails to identify specific causes of action and could therefore be read to raise
breach of contract and professional negligence theories as “possible factual or legal
bas[e]s” on which DVO could be held liable. Seaboard Sur. Co., 476 N.E.2d at 276; see
also High Point Design, LLC, 911 F.3d at 97 (holding the plaintiff in the underlying
action’s “discovery demands sought information related to advertisements and are
extrinsic evidence that supports interpreting the counterclaim’s allegation of ‘offering for
sale’ to include a claim for damages due to advertising”). Judicial admissions in this case
and the Underlying Action thus do not alter the duty to defend.

d. Whether the Applicable Statute of Limitations Negates
the Duty to Defend.

Plaintiff argues that even if the 7130 Professional Liability Policy was otherwise

applicable, legal liability cannot exist in the Underlying Action absent an express

warranty claim because all other claims are barred by the applicable statute of limitations.

Under Va. Code § 8.01-246(2), the statute of limitations for a written contract claim is
five years. Jd. This same statute of limitations also applies to “an action to recover for
professional negligence, regardless of whether a claim is framed as a tort.” Lone

Mountain Processing, Inc. v. Bowser Morner, Inec., 94 F, App’x 149, 156 (4th Cir. 2004)

29

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 30 of 39

(applying Virginia law). “The statute of limitations for a design-defect claim based upon
a contract commences at the time the defect or condition causing the breach occurs, and
not when it is discovered, regardless of the difficulty in ascertaining the existence of the
claim.” Id. at 154 (citing Va. Military Inst. v. King, 232 S.E.2d 895, 900 (Va. 1977)).
For negligent design claims, the statute of limitations accrues upon acceptance of
the design plans, which often correlates to the date of payment for services. See id. at 155
(holding statute of limitations for contractual design-defect claims accrued upon payment
to designer because the contract between the parties indicated “payment constituted
‘approval and acceptance’ of the designs”); Nedson v. Commonwealth, 368 8.E.2d 239,
243 (Va. 1988) (holding statute of limitations began to run on design-defect claims upon
the defendant’s ‘‘acceptance of the working drawings” because “the design services
offered by [the architect] were severable and not continuous or recurring”) (citation and
internal quotation marks omitted). According to the Standard Form of Agreement, the
Digester was to be substantially completed on or before December 31, 2010, and a final
payment was to be made by January 10, 2011. (Doc, 34-2 at 26.) The statute of
limitations for any breach of contract and professional negligence claims may have
therefore expired prior to Dairy Energy’s commencement of the Underlying Action on
December 14, 2018.?
The duty to defend is “triggered by the allegations contained in the underlying
complaint|,]” BP Air Conditioning Corp. v. One Beacon Ins. Grp., 871 N.E.2d 1128,
1131 (N.Y. 2007), and is not obviated by any potentially successful defenses thereto. See

id, at 1132 (‘An insured’s right to representation and the insurer’s correlative duty to

 

° Contrary to Defendants’ arguments, it is not relevant whether Va. Code § 8.01-246(2) is a
statute of limitations or repose. Even if the statute of limitations only imposes a procedural bar
that does not eliminate Dairy Energy’s substantive rights, it still “bars the maintenance of a
remedy[,]” Commonwealth v. Owens-Corning Fiberglas Corp., 385 S.E.2d 865, 867 (Va. 1989);
see also Va. Code § 8.01-246 (“[AJctions founded upon a contract... shall be brought within
the following number of years next after the cause of action shall have accrued: ... (2) [i[n
actions on any contract that is not otherwise specified and that is in writing and signed by the
party to be charged thereby, or by his agent, within five years whether such writing be under seal
or not[.]”) (emphasis supplied).

30

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 31 of 39

defend suits, however groundless, false[,] or fraudulent, are in a sense litigation insurance
expressly provided by the insurance contract”) (citation and internal quotation marks
omitted); see also Fieldston Prop. Owners Ass'n, Inc, v. Hermitage Ins. Co., 945 N.E.2d
1013, 1017-18 (N.Y. 2011) (holding that a duty to defend arises under New York law
“without regard to the insured’s ultimate likelihood of prevailing on the merits of a
claim”).'° Because the statute of limitations is “an affirmative defense that must be
pleaded and proved and is waivable[,|” Perillo y. Dilamarter, 56 N.Y.8.3d 742, 744
(N.Y. App. Div. 2017) (citation and internal quotation marks omitted), it does not

_ automatically bar a claim for relief. See Mendez, 680 N.Y.S.2d at 135-36 (holding
defendant waived statute of limitation defense by failing to plead it as an affirmative
defense or move to dismiss); see also Nolan v. Cty. of Erie, 2020 WL 1969329, at *8
(W.D.N.Y. Apr. 24, 2020) (“Unless the complaint alleges facts that create an ironclad

defense, a limitations argument must await factual development.

Bear, Stearns & Co., 394 F.3d 540, 542 (7th Cir. 2005)).

} (quoting Foss v.

Under New York law, the duty to defend “perdures until it is determined with
certainty that the policy does not provide coverage.” Hugo Boss Fashions, Inc., 252 F.3d
at 620 (emphasis in original); see also Century 21, Inc. v. Diamond State Ins. Co., 442
F.3d 79, 84 (2d Cir, 2006) (“[Ejven if [the insurer’s| duty to defend may have ceased,
[the insurer] is not relieved of paying for [the insured’s] defense up to the point it would
have been certain in that proceeding that no further defense was owed under the
insurance contract,”’) (applying New York law). The Virginia Circuit Court overruled
DVO’s Plea in Bar in the Underlying Action and did not foreclose any of Dairy Energy’s
claims as a matter of law. Because no claims have not been eliminated “with certainty”
from the Underlying Action, the duty to defend remains intact. Century 21, Inc., 442 F.3d

at 84 (holding the insurer’s duty to defend “endure{d] unless and until there is a point in

 

19 See also Int’! Paper Co. v. Cont’l Cas. Co., 320 N.E.2d 619, 622 (N.Y. 1974) (“So far as
concerns the obligation of the insured to defend the question is not whether the injured party can
maintain a cause of action against the insured but whether he can state facts which bring the
injury within the coverage. If he states such facts[,] the policy requires the insurer to defend
irrespective of the insured’s ultimate Liability.”) (citation and internal quotation marks omitted).

31

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 32 of 39

the [underlying] proceeding at which the factual nature of [the underlying plaintiffs]
allegation of injury ... is clarified ‘with certainty’ to exclude any issue relating to [the
insured’s| conduct” which would bring the underlying claims within policy coverage)
(quoting Hugo Boss Fashions, Inc., 252 F.3d at 620-22).

Because the allegations in Dairy Energy’s Complaint in the Underlying Action
“are even potentially within the language of the insurance policy,” Plaintiff must defend
DVO pursuant to the exception to Exclusion H even if a statute of limitations defense
may ultimately prove successful. Town of Massena, 779 N.E.2d at 170; see also
Seaboard Sur. Co., 476 N.E.2d at 275 ““[S]o long as the claims [asserted against the
insured] may rationally be said to fall within policy coverage, whatever may later prove
to be the limits of the insurer’s responsibility to pay, there is no doubt that it is obligated
to defend,”).

e, Whether the Underlying Action Falls Within Any
Remaining Exclusions to the 7130 Professional Liability
Policy.

DVO seeks summary judgment on Plaintiff's allegations regarding Exclusions I
and K to the 7130 Professional Liability Policy, arguing they must be dismissed as a
matter of law because “Plaintiff offers nothing more than threadbare, conclusory, and/or
incoherent statements that the exclusions preclude coverage.” (Doc. 34-6 at 16.) Plaintiff
does not respond to this argument. Even though Plaintiff may be deemed to have
abandoned its claims, see Jackson, 766 F.3d at 194-95, summary judgment cannot be
granted by default. See Fed. R. Civ. P. 56(e) (“Ifa party .. . fails to properly address
another party’s assertion of fact as required by Rule 56(c), the court may: .. . (3) grant
summary judgment if the motion and supporting materials—including the facts
considered undisputed—show that the movant is entitled to it[.]"); Amaker v. Foley, 274
F.3d 677, 681 (2d Cir. 2001) (finding error in the district court’s grant of summary
judgment “solely for failure to file opposing papers” without “assess[ing] whether the
defendants had met their burden to demonstrate that summary judgment was

appropriate”) (footnote omitted).

32

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 33 of 39

In the Second Circuit, a district court may “dismiss [claims] for failure to state a
cause of action upon [a] motion for summary judgment.” Schwartz v. Compagnie Gen.
Transatlantique, 405 F.2d 270, 273 (2d Cir. 1968); see also Myers v. Moore, 326 F.R.D.
50, 59 (S.D.N.Y. 2018) (“Where, as here, defendants argue that they are entitled to
summary judgment because a claim is insufficiently pled, courts evaluate the motion
under the Rule 12(b)(6) standard.”) (collecting cases). However, “a district court should
not treat a fully developed motion for summary judgment as a motion to dismiss for
failure to state a claim upon which relief may be granted” where, as here, “an answer has
been filed and no special circumstances or persuasive reasons justifying contrary action
exist]. Rios-Campbell v. U.S. Dep’t of Commerce, 927 F.3d 21, 26 (st Cir. 2019).

Exclusion I of the 7130 Professional Liability Policy excludes from coverage
“liability of others assumed by [DVO] under any oral or written contract or agreement,
including but not limited to hold harmless and indemnity agreements, agreements to
defend others, and liquidated damages clauses[.]” (Doc. 34-3 at 70.) In its Complaint,
Plaintiff alleges that Exclusion I “appll[ies] to preclude coverage” (Doc. | at 13, 451), but
has since acknowledged that Dairy Energy’s Complaint in the Underlying Action “does
not purport to assert a liability of another assumed by DVO[.]” (Doc. 41-9 at 21, 7 62.)
The court agrees, finds Exclusion I inapplicable, and therefore GRANTS summary
judgment in DVO’s favor on this issue.

Exclusion K of the 7130 Professional Liability Policy excludes coverage based
upon or arising out of:

an actual or alleged WRONGFUL ACT with respect to PROFESSIONAL
SERVICES which occurred prior to the inception date of the policy known
to any INSURED’s principal, partner, director, officer, agent{[,] or
employee with responsibility for environmental affairs, legal affairs[,] or

risk management and which could reasonably be expected to give rise to a
CLAIM.

(Doc. 34-3 at 70.) Plaintiff asserts that Dairy Energy’s allegations in the Underlying
Action “arise out of a loss occurring prior to the inception of” the Policies. (Doc. 1 at 14,

{ 54.) However, Plaintiff admits that the “Policies contain a retroactive date of April 1,

33

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 34 of 39

1993 as respects the [7130] [P]rofessional [L]iability [P]olicy and DVO” (Doc. 41-9 at 7,
§ 18), and that DVO contracted to design and construct the Digester in 2010 and
delivered it to Dairy Energy in 2011, well within the Policies’ coverage dates. As a result,
the court GRANTS DVO’s motion for partial summary judgment with respect to
Exclusion K as well.

In summary, because the court cannot conclude “as a matter of law that there is no
possible factual or legal basis on which [Plaintiff] might eventually be held to be
obligated to indemnify [DVO] under any provision of the insurance polic[ies],” Seaboard
Sur. Co., 476 N.E.2d at 276 (citation, brackets, and quotation marks omitted), the court
GRANTS DVO’s motion for partial summary judgment on its declaratory judgment
claim, DISMISSES Plaintiffs allegations in its Complaint regarding its duty to defend,
and DECLARES that Plaintiff has a duty to defend DVO in the Underlying Action.
Correspondingly, the court DENIES Plaintiffs cross-motion for summary judgment on
the duty to defend.

D. Whether Plaintiff Has a Duty to Indemnify DVO in the Underlying
Action.

In its motion for summary judgment, Plaintiff seeks a declaration that it has no
duty to indemnify DVO in the Underlying Action, although Plaintiff presents no
argument or authority in support of that request. An insurer’s duty to indemnify is
narrower than its duty to defend and is “determined by the actual basis for the insured’s
liability to a third person[.]” Frontier, 690 N.E.2d at 870 (quoting Servidone Constr.
Corp. v. Sec. Ins. Co., 477 N.E.2d 441, 444 (N.Y. 1985)). Because Plaintiff? s duty to
indemnify “hinge[s] on facts which will necessarily be decided in [the] [U|nderlying
[A]ction[,]” such as the applicability of statutes of limitations defenses or the binding
effect of the alleged contracts between Dairy Energy and DVO, a declaration regarding
Plaintiff's duty to indemnify is “premature[.]” Aim. Auto. Ins. Co. v. Sec. Income Planners
& Co., LLC, 847 F. Supp. 2d 454, 465 (E.D.N.Y. 2012) (quoting Specialty Nat’l Ins. Co.
v. English Bros. Funeral Home, 606 F. Supp. 2d 466, 472 (S.D.N.Y. 2009)) (granting
summaty judgment regarding duty to defend but denying as to duty to indemnify); see

34

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 35 of 39

also Allcity Ins. Co. v. Fisch, 820 N.Y.8.2d 107, 109 (N.Y. App. Div. 2006) (affirming
lower court’s holding that insurer had duty to defend but that a declaration regarding the
duty to indemnify was premature).

For the reasons stated above, the court DENIES WITHOUT PREJUDICE
Plaintiff's cross-motion for summary judgment seeking a declaration that it is not
required to indemnify DVO in the Underlying Action and DENIES DVO’s motion to
dismiss Plaintiffs Complaint to the extent Plaintiff alleges that it does not have a duty to
indemnify DVO in the Underlying Action.

Ill, Whether to Dismiss DVO’s Breach of the Implied Covenant of Good Faith
and Fair Dealing Claim.

Plaintiff moves to dismiss DVO’s claim for breach of the implied covenant of
good faith and fair dealing because New York law does not authorize that claim when it
is wholly duplicative of a breach of contract claim. Under New York law, “[t]here is an
implied covenant of good faith and fair dealing in every contract.” Dist. Lodge 26, Int’l
Ass’n of Machinists & Aerospace Workers, AFL-CIO v, United Techs. Corp., 610 F.3d
44, 54 (2d Cir. 2010); see also S11 W. 232nd Owners Corp. v. Jennifer Realty Co., 773
N.E.2d 496, 500 (N.Y. 2002) (“In New York, all contracts imply a covenant of good faith
and fair dealing in the course of performancef,]”). However, “New York law does not
treat a breach of the covenant of good faith and fair dealing claim as one that is separate
from a breach of contract claim where the claims are based on the same facts.” Giller v.
Oracle USA, Inc., 512 F. App’x 71, 73 (2d Cir. 2013), cert. denied, 571 U.S. 1006 (2013)
(emphasis in original) (citing Harris v. Provident Life & Accident Ins. Co., 310 F.3d 73,
80-81 (2d Cir. 2002)); see also Cruz vy. FXDirectDealer, LLC, 720 F.3d 115, 125 Qd Cir.
2013) (“Under New York law, parties to an express contract are bound by an implied
duty of good faith, but breach of that duty is merely a breach of the underlying contract.)
(citation and internal quotation marks omitted). For this reason, a “cause of action to
recover damages for breach of the implied covenant of good faith and fair dealing cannot
be maintained where the alleged breach is ‘intrinsically tied to the damages allegedly

resulting from a breach of the contract[.]’” Deer Park Enters., LLC v. Ail Sys., Inc., 870

35

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 36 of 39

N.Y.S.2d 89, 90 ONY, App. Div. 2008).

In the pending case, DVO alleges that Plaintiff “commenced this declaratory
judgment action” despite the “clear coverage and duty to defend provided in the Policies”
and that this conduct “is a breach of the Policies’ express terms” as weil as “a breach of
the implied covenant of good faith and fair dealing imposed by the Policies,” (Doc. 27 at
16, §§ 128-30.) Because the two claims are premised on the same set of facts, they are
wholly duplicative and DVO’s implied covenant of good faith and fair dealing claim
must therefore be dismissed. See Cruz, 720 F.3d at 125 (affirming dismissal of breach of
implied covenant of good faith and fair dealing claim as “redundant” because it was
based on the same facts as breach of contract claim); Deer Park Enters., LLC, 870
N.Y.S.2d at 90 (dismissing breach of the implied covenant of good faith and fair dealing
claim as duplicative where “the conduct and resulting injury alleged” was “identical” to
breach of contract claims),

DVO’s effort to recast its claim as one for bad faith does not mandate a different
result. A counterclaim “may not be amended by advocating a different theory of liability
in an opposition brief wholly unsupported by factual allegations in the complaint.” Palm
Beach Mar, Museum, Ine. v. Hapoalim Sec. USA, Inc., 810 F. App’x 17, 2020 WL
1861410, at *3 (2d Cir. Apr. 14, 2020) (citing Wright v. Ernst & Young LLP, 152 F.3d
169, 178 (2d Cir. 1998)). Even if DVO amended its counterclaim to include a bad-faith
claim based on Plaintiffs commencement of this action, it could not prevail because
“there is no separate tort for bad faith refusal to comply with an insurance contract” under
New York law. Paterra v. Nationwide Mut. Fire Ins. Co., 831 N.Y.S.2d 468, 470 (NY.
App. Div. 2007)). There is also no bad faith in seeking a court’s declaration regarding an
insurer’s obligations under an insurance contract. Indeed, the New York Court of Appeals
has deemed it “sound advice” for “‘an insurance company that disclaims in a situation
where coverage may be arguable .. . to seek a declaratory judgment concerning the duty
to defend or indemnify the purported insured[.]’” K2 Inv. Grp., LLC v. Am. Guarantee &
Liab. Ins. Co., 6 N.E.3d 1117, 1120 (N.Y. 2014) (quoting Lang v. Hanover Ins. Co., 820
N.E.2d 855, 858-59 (N.Y. 2004)); see also Kings Infiniti Inc. v. Zurich Am. Ins. Co., 990

36

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 37 of 39

N.Y,S.2d 437, 2014 WL 1328274, at *7 (N.Y. Sup. Ct. Apr. 3, 2014) (dismissing breach
of implied covenant of good faith and fair dealing claim arising from disclaimer of
coverage where plaintiffs alleged “only that they were deprived of the benefits of
insurance coverage under the policy and have incurred attorneys’ fees and costs in
bringing this action”).

For the foregoing reasons, the court GRANTS Plaintiff's motion to dismiss
DVO’s breach of the implied covenant of good faith and fair dealing claim as duplicative
of DVO’s claim for “breach of the Policies’ express terms” (Doc. 27 at 16, | 129) and for
failure to state a claim.

IV. Whether DVO Is Entitled to Attorneys’ Fees and Costs Associated with this
Action.

DVO seeks the attorneys’ fees and costs it incurred in defending this action
because “an insured who is ‘cast in a defensive posture by the legal steps an insurer takes
in an effort to free itself from its policy obligations,’ and who prevails on the merits, may
recover attorneys’ fees incurred in defending against the insurer’s action[.]” U.S.
Underwriters Ins. Co. vy, City Club Hotel, LLC, 822 N.E.2d 777, 780 (N.Y. 2004)
(quoting Mighty Midgets, Inc. v. Centennial Ins, Co., 389 N.E.2d 1080, 1085 (N.Y.
1979)). The New York Court of Appeals has held that an insured who “prevails in an
action brought by an insurance company seeking a declaratory judgment that it has no
duty to defend or indemnify the insured may recover attorneys’ fees regardless of
whether the insurer provided a defense to the insured.” /d. This is because “an insurer’s
duty to defend an insured extends to the defense of any action arising out of the
occurrence, including a defense against an insurer’s declaratory judgment action[.|” Jd.

Although DVO has not succeeded on the merits of Plaintiff's claim regarding its
duty to indemnify, DVO prevailed on the merits of its declaratory judgment claim
regarding Plaintiffs duty to defend. Courts confronted with similar facts have found this
to be sufficient to justify an award of attorneys’ fees, See, e.g., Am. Auto. Ins. Co., 847 F.
Supp. 2d at 466 (awarding attorneys’ fees to insured who prevailed on merits of duty to

defend despite denying summary judgment on duty to indemnify as premature); Specialty

37

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 38 of 39

Nat’l Ins. Co., 606 F, Supp. 2d at 473 n.2 (holding insured who prevailed on claim for
duty to defend was entitled to attorneys’ fees “[e]ven though the [c]ourt . . . dismiss[ed]
the action as premature without prejudice to the extent [the insurer] seeks a declaration
that [it] has no duty to indemnify [the insured]”). However, because DVO’s declaratory
judgment action cannot be deemed entirely unsuccessful, attorneys’ fees must be
apportioned to reflect DVO’s partial success. City Club Hotel, 822 N.E.2d at 780
(holding an award of attorneys’ fees to the insured is warranted if those fees were
incurred “as a direct consequence of [the insurer’s| unsuccessful attempt to free itself of
its policy obligations”). Accordingly, the court GRANTS DVO’s motion for attorneys’
fees and reasonable costs incurred in filing and briefing the pending motions for
summary judgment with regards to Plaintiff's duty to defend. DVO is not, however,
entitled to attorneys’ fees and costs incurred in defending against Plaintiff's duty to
indemnify claim or in advocating in favor of its implied covenant claim. DVO has thirty
(30) days from the date of this Opinion and Order to submit evidence under oath of its
attorneys’ fees and costs apportioned as set forth herein.

CONCLUSION

For the foregoing reasons, the court GRANTS DVO’s motion for partial summary
judgment (Doc. 34), DECLARES that Plaintiff has a duty to defend DVO in the
Underlying Action, and ORDERS Plaintiff to reimburse DVO for its attorneys’ fees and
reasonable costs incurred in filing and briefing that part of the pending motions devoted
to Plaintiff's duty to defend. The court DENIES Plaintiffs cross-motion for summary
judgment with regard to the duty to defend. (Doc. 41.)

The court DENIES WITHOUT PREJUDICE Plaintiff's motion for summary
judgment seeking a declaration that it is not required to indemnify DVO in the
Underlying Action and DENIES DVO’s request for the court to dismiss Plaintiff's
allegations concerning its duty to indemnify. The court GRANTS Plaintiffs motion to

38

 
Case 1:19-cv-00252-CCR Document 47 Filed 07/20/20 Page 39 of 39

dismiss DVO’s breach of the implied covenant of good faith and fair dealing claim.

SO ORDERED.

Dated this 17 Say of July, 2020.
Christina Reiss, District Judge——.
United States District Court

39

 
